Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-22 are pending for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “the ironized viral particle carries a photosensitizer.” There is insufficient antecedent basis for this limitation in the claim.  Clam 10 recite dependency from claim 1, however claim 1 does not recite wherein the viral particle is an “ironized viral particle.”
Claim 10 also recites “[A] method for treating tumor.”  This phrase is grammatically incorrect because it is missing an indefinite article before the word “tumor.”  The correct phrase should be “[A] method for treating a tumor.”
Claims 11-12 are rejected as being dependent upon a rejected base claim, and because these claims do not correct the deficiencies of the base claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (Biomaterials, 2011, Vol.32, pages 8654-8662).
Claim 1 relates to a magnetic viral particle comprising a viral particle conjugated to a magnetic oxide nanoparticle. Claim 2 recites “[T]he magnetic viral particle of claim 1, which is an ironized viral particle comprising the viral particle conjugated to an iron oxide nanoparticle.
Kim et al. (2011) discloses a 6xHis AAV/NiStNP complex comprising a 6xHis AAV (hexa-histidine adeno-associated virus) vector bound to a streptavidin-coated superparamagnetic iron oxide nanoparticle (SPION) conjugated to biotin-NTA-Ni (NiStNPs, Ni-nitrilotriacetic acid-biotin-streptavidin-SPION complex) (see abstract; Materials and methods; pages 8656-8657; figures 1-2). As all of the features of claim 1 are disclosed in Kim et al., claims 1 is anticipated by Kim et al.
The additional feature of claim 2 is identical to the disclosure of Kim et al. in the 6xHis AAV vector bound to the streptavidin-coated superparamagnetic iron oxide nanoparticle (SPION) (see abstract; Materials and methods; pages 8656-8657; figures 1-2)
Regarding claim 3, Kim et al. teach that the magnetic oxide nanoparticles were approximately 100-120 nm in diameter, see page 8658, which discloses that “[T]he particle sizes were approximately 100-120 nm, which is consistent with the dynamic light scattering analysis shown in Fig. 2C.”
Regarding claims 5-6, Kim et al. teach particles comprising AAV2 capsids (Page 8655, Materials and Methods).
Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Almstätter et al.
Almstätter et al. teach a complex made of adenovirus and iron oxide nanoparticles used for the therapy of cancer (see Abstract).  A magnetic oxide nanoparticle is accepted to have a diameter of the range of 1-100 nm from the description of Experimental, Figure 2, and Figure 1. In one embodiment the magnetic nanoparticles of this references have a core diameter of 9.0 nm and 6.7 nm., see Results at page 672.
Since the iron oxide nanoparticle of the description to Almstätter et al. corresponds to the magnetic oxide nanoparticles of claims 1-5, Almstätter et al. is considered to anticipate these claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Almstätter et al. and Kim et al. (as applied above) in view of Everts et al. and Weissleder et al. (US2017/0216463A1), Byrne et al. (2013), Gomez (2015), and Bulina et al. (2005).
Almstätter et al. teach a virion chemically conjugated to a magnetic nanoparticle, as stated in the above rejection of claims 1-5.  Kim et al. teach an AAV particle conjugated to a magnetic nanoparticle, as applied to claims 1-3 and 5-6.  However, these references do not teach wherein the viral particle is linked to the nanoparticle via a cross-linked by reacting a carboxylic acid with an activating agent to produce an amine-reactive NHS ester, as set forth in claims 13-19.
Everts et al. teach a coupling method which combines a metal nanoparticle and a virus.  The method of Everts et al. combines a gold nanoparticle, which is embellished with carboxyl groups with an NHS ester, and adenovirus by a covalent bond.
Additionally, Weissleder et al. teach methods of functionalizing magnetic nanoparticles using water soluble carbodiimides and diamines as crosslinking agents, see the following disclosure:
	[0067] “In another example, carboxy-functionalized MNPs can be converted to amino-functionalized magnetic particles by the use of water-soluble carbodiimides and diamines such as ethylene diamine or hexane diamine. In some implementations, avidin or streptavidin can be attached to nanoparticles for use with a biotinylated binding moiety, such as an oligonucleotide or polypeptide...” 
	[0096] “To conjugate targeting moieties to the particles, we utilized the terminal sulfhydryl or carboxylic acid functional groups. For instance, we could couple biotin molecules to the carboxylic acid groups of DMSA using NHS/EDC chemistry (Nhydroxysuccinimide, NHS; N-ethyl-N′-(3-(dimethylamino)propyl)carbodiimide, EDC).”  
Therefore, it would have been obvious to a person of skill in the art at the effective filing date to utilize both EDC and NHS in a reaction to chemically conjugate groups to nanoparticles.  A person of ordinary skill in the art would have been able to chose the appropriate method of conjugating a magnetic oxide nanoparticle with a virion as cited Almstätter et al. (Figure 1), or Kim et al. (Figures 1-2) based upon the disclosures of Evert et al. and Weissleder et al., which teach the chemical functionalization required for conjugating groups to nanoparticles.
Regarding the inclusion of a photosensitizer in the viral particle of the magnetic nanoparticle-viral conjugate, Almstätter et al. and Kim et al. (Figures 1-2) do not teach this feature of claims 7-12, and 20-22. 
Gomez (2015) teach the use of AAV to deliver light responsive proteins to cells, and their use in photodynamic and optogenetic methods, see pages 36-37, and 49-50.  Gomez et al. also teach that AAV could be conjugated to magnetic nanoparticles, and that “[T]ransduction efficiencies by AAV delivered via magnetic microspheres proved 100x better compared to standard AAV transduction.” (Page 30).  However, Gomez did not teach AAV comprising the light responsive photo-inducibly toxic protein KillerRed.  
Byrne et al. teach the use of AAV particles to deliver KillerRed to retinal cells, and to ablated these cells by irradiating the eyes with green light (540-580 nm) to induce toxicity (see Abstract).  Byrne et al. also teach that KillerRed expression can be use to kill tumor cells, see Results section on page 4.  KillerRed is known in the art, the sequence is disclosed in GenBank accession number AY969116, this sequence is 100% identical to SEQ ID NO: 1 as set forth in the instant claims 9 and 22. (See Bulina et al.)
A person skilled in the art could have conceived of including a photosensitizer in magnetic virions of Almstätter et al., in order to raise antitumor action, since Byrne et al. teach that AAV expressing KillerRed could be activated by green light to ablate tumor cells.  Therefore, based upon the cited references, a person skilled in the art would have been motivated to make an invention according to the instant claims by routine experimentation at the effective filing date of the instant invention.  
Regarding claim 12, the tissue specific treatment of the tumor could be achieved by using the appropriate AAV serotype possess a known tropism to deliver the KillerRed protein.  See Gomez page 42, which teaches the following:

    PNG
    media_image1.png
    342
    609
    media_image1.png
    Greyscale

As set forth above, if the person of skill in the art used the appropriate AAV particle, tissue specific delivery of the KillerRed protein (or any other desired photosensitizer or drug) could be achieved by combining the teachings of the cited references. The choice of tumor site as set forth in claim 12, would have been a simple matter of design choice at the effective filing date of the instant invention.

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L EPPS -SMITH whose telephone number is (571)272-0757. The examiner can normally be reached M-F, 10:00 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 5712728507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANET L EPPS -SMITH/Primary Examiner, Art Unit 1699